Citation Nr: 1210016	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depression, an adjustment disorder, severe anxiety, and a bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987. 
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  The claims file was subsequently transferred to the RO in Oakland, California. 

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record. 

This case was initially before the Board in September 2010, when a separate claim for whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral hearing loss was denied.  Claims for whether new and material evidence had been received to reopen claims of entitlement to PTSD and a right hip disorder were granted.  Service connection claims for an acquired psychiatric disorder and for a right hip disorder were remanded at that time.  

In November 2011, the Appeals Management Center in Washington, DC granted service connection for right hip bursitis with early degenerative arthritis (10 percent from July 1, 2007).  Because she has not appealed the rating or effective date assigned to this disability, no claim regarding this disorder is in appellate status at this time. 

The RO issued a supplemental statement of the case in October 2011 and the appeal is once again before the Board.

FINDING OF FACT

The Veteran has been diagnosed with PTSD as the result of a military sexual trauma during her active duty service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).

The law provides that '[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.'  38 C.F.R. § 3.304(f)(2) (2011).

Where, however, VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor. Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5) (2011).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals. M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2011).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

The Veteran's claim of service connection for PTSD is based on her allegation of sexual trauma in service. Just after being transferred to Fort Benning, the Veteran asserts that in an event akin to a 'date rape', another solider drugged her and then sexually assaulted her in April 1985.  She states that she became pregnant as a result of assault.  She adds that her perpetrator subsequently stalked her.  In an effort to protect herself, she began dating another soldier, who subsequently became her husband.  The Veteran gave birth to the child she conceived during the alleged April 1985 attack in January 1986. 

As the evidence does not show, nor does the Veteran report, that she engaged in combat with the enemy, her statements and testimony concerning the reported stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  Independent evidence is necessary to corroborate her statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). 

VA has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment. See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 3, 2011).  As the Veteran has claimed that she was sexually assaulted in service, as detailed above, the Board will consider the provisions of 38 C.F.R. § 3.304(f)(5), which provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records to corroborate her account of the stressor incident.

Service personnel or service treatment records do not provide direct confirmation of the Veteran's alleged stressor.  However, the Veteran has submitted several statements and hearing testimony regarding the nature of the sexual trauma in service in 1985.  There are also service records that provide circumstantial evidence that supports her assertion of having been sexual assaulted, to include engaging non-consensual sex, in service.

Service treatment notes, including the April 1984 entrance and March 1987 exit examination reports, do not show any complaints, findings, or diagnosis of any psychiatric disorder.  Service personnel records confirm that the Veteran was ordered to report to Fort Benning in April 1985.  Contemporaneously, an April 1985 service treatment record indicates that the Veteran sought treatment for a "pap smear to be done as soon as possible."  She additionally requested oral contraceptives at that time.  A June 1985 service treatment record reflects that the Veteran sought treatment for a possible pregnancy.  A January 1986 service treatment record confirms that the Veteran gave birth to a baby girl.    

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

The Veteran has consistently reported a history of military sexual trauma occurring in service.  She has supplied detailed written statements as well as hearing testimony.  Service treatment records around the time of her alleged assault reflect that the Veteran sought gynecological treatment, although there is no mention of a sexual assault in the records.  Treatment records further confirm that she became pregnant around the time of her assault and gave birth to her daughter in January 1986.  A January 1986 Community Health Nursing-Case Referral shows that the Veteran was a "single parent" at the time of her daughter's birth.  

The Board has considered statements provided by the Veteran's sister and mother corroborating the Veteran's stressor.  A January 2009 statement submitted by her sister indicates that the Veteran called her in April 1985 to tell her she had been sexually assaulted while out with fellow soldiers one night.  She further reported that the Veteran had subsequently called her in June 1985 to tell her that she had become pregnant as a result of the rape.  A December 2008 letter submitted by the Veteran's mother indicates that the Veteran did not tell her she was pregnant until after the baby was born.  She stated that the Veteran explained to her that it was because she was considering giving the baby up for adoption.

The Board has additionally considered a September 2007 statement submitted by the Veteran's daughter.  The daughter indicated that she was informed by her mother in her teen years that her father had raped her mother who was also active duty at that time. She stated that she was 'literally the black sheep in [the] family.' A September 2007 statement from the Veteran's son reflects the same story.  The Board notes that a photograph submitted by the Veteran shows that she and her children are Caucasian, and that her daughter appears to be of a mixed race.

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay statements and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence is not unequivocal.  The fact that the Veteran first filed a claim for service connection for PTSD in January 2004, over 15 years after leaving service, and did not report the rape although she sought treatment for psychiatric issues in 2001, weighs against her claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  However, as will be described below, the Board finds that the evidence is at least in equipoise. 

Notably, in a July 2005 psychiatric evaluation the Veteran reported being sexually abused by her father, sexually abused by her neighbor in her early teens, being raped in the military and subsequently marrying an abusive husband.  The psychiatrist diagnosed the Veteran with posttraumatic stress disorder in addition to various other psychiatric diagnoses.  He noted that the Veteran had a past history of extreme abuse dating over a long period of time.  Significantly, he noted that the most serious abuse that seemed to be driving most of her PTSD symptoms was the rape occurring in the military at the age of 19.  He noted that she unequivocally met the criteria for PTSD.

The Board has additionally considered a May 2010 letter from a staff psychologist who treated her as an inpatient at a Stress Disorder Treatment Program between January and February 2008.  In this letter, the Veteran's treating psychologist indicated that the Veteran's sexual trauma experienced in the military was as likely as not the cause of her PTSD. 

Indeed, there seems little question as to whether or not the Veteran carries a diagnosis of PTSD.  The diagnosis has been established on VA examination as well as in the above referenced treatment records.  Rather, the true question appears to lie in whether the Veteran was sexually assaulted in service and, if so, whether that assault resulted in her PTSD.  The July 2005 evaluation and May 2010 letter support this aspect of the Veteran's claim.

However, consideration must also be given to the findings of a December 2010 VA Psychiatric Examination report.  The report documents the Veteran's descriptions of sexual abuse as a young child, teenager and when she was in the military.  With regard to the purported in-service sexual attack, the examiner noted that the Veteran had awoken from a night of drinking and felt that she had been assaulted.  The examiner thereby postulated that it was unlikely that she experienced anything "traumatic" because she did not remember the actual event.  He even questioned whether the sexual encounter had been consensual.   The VA examiner later determined that the Veteran "may clearly have PTSD from any of her sexual abusive experiences, but there is no way to separate out what is due to any military experience, which may or may not have been consensual and any other traumatic activities that she was involved with before and after her military career."  

Strangely, although he acknowledged he was unable to determine to what extent the Veteran's in-service military experience contributes to her current psychiatric state, the VA examiner ultimately provided a negative opinion indicating that it was less likely or not that the Veteran's PTSD was caused by or the result of rape when she was in service.  The rationale provided is that "there is no way to determine whether it (the military sexual assault) occurred or not."  However, as it has been acknowledged, there is no way to prove or disprove the assault other than recognizing the evidence that the Veteran became pregnant and gave birth in service, that she sought medical services contemporaneous her impregnation, and that she was unmarried at that time.  

Further, and of significant import, the VA examiner did not address whether the Veteran's perception of having been assaulted could have stemmed from her being unable to truly consent to the sexual encounter due to diminished capacity, e.g., profound intoxication.  And, if she had been unable to consent to the sexual encounter, whether the encounter could be viewed as a sexual assault along the line of a "date rape."  The opinion is clearly deficient in this respect.

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor. Patton v. West, 12 Vet. App. 272, 280.  Indeed, during the pendency of this appeal, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011), expressly holding that, in PTSD cases where the alleged in-service stressor is a sexual assault, 'under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated.'  Accordingly, the Federal Circuit held that favorable medical opinions that diagnose PTSD must be weighed against all other evidence of record for purposes of determining whether a claimed in-service sexual assault has been corroborated.

Here, the diagnosis of PTSD due to military sexual assault during service contained in the July 2005 private examination was rendered as a result of the examiner's thorough examination of the Veteran's history and her detailed report of her in-service stressor.  He noted at the beginning of the report that he considered the Veteran to be reliable.  The May 2010 VA letter from the treating psychologist, who diagnosed PTSD as a result of an in-service sexual assault, was rendered as a result of the VA practitioner's treatment of the Veteran.  Indeed, even the VA examiner appears to acknowledge that the Veteran engaged in a sexual encounter in service that she now perceives as a sexual assault.

Given the circumstantial evidence of record corroborating the reported military sexual trauma, as well as evidence of record showing a current diagnosis of PTSD related to the claimed assault, the Board finds that the in-service stressor identified by the Veteran has been verified as is necessary to establish a claim for PTSD based on a personal assault pursuant to 38 C.F.R. § 3.304(f).

Accordingly, the Board resolves doubt in the Veteran's favor and finds that the evidence supports service connection for PTSD. 38 U.S.C.A. § 5107(b).  As such, the appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


